DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 12, 14-17, 19-22, 25, 27, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 20060092837 A1).
For claim 1, Kwan discloses an apparatus for controlling a Shared Buffer (SB) ([0009]-[0010] “FIG. 1 illustrates an accounting at an ingress port at a Class Group granularity matching a granularity at which an egress port scheduler may flow control traffic …; FIG. 2 illustrates an example of an ingress buffer organization for the ingress port and for the ingress buffer accounting” in view of FIG. 1 and FIG. 2), the apparatus comprising: 
an interface configured to access flow-based data counts and flow-based states (see the interface between receiver and sender in FIG. 1 and its relevant text, such as [0009] “flow control traffic” and “counter” in [0020], or counters/lengths for flows COS0-COS7 in FIG. 1); and 
a SB controller (Controller 30 in FIG. 3 or Scheduler 24) configured to: 
perform flow-based accounting of packets received by a network device coupled to a communication network for producing flow-based data counts, each flow-based data count associated with one or more respective flows and indicative of the amount of data from the one or more flows currently buffered in the network device, wherein the flow-based accounting includes identifying for each received packet a flow to which the packet belongs and accordingly selecting a corresponding flow-based data count for the packet (FIGs.1-6 and the associated text, such as “counter” in [0020], or counters for flows COS0-COS7 in FIG. 1; [0009] “FIG. 1 illustrates an accounting at an ingress port at a Class Group granularity matching a granularity at which an egress port scheduler may flow control traffic”), [0017] “This Class Group idea allows for support of the Service Aware Flow Control mechanism (described below) in devices with constrained buffering resources and limited capabilities to track per COS state. Although Class Group is used in the remainder of this document for clarity, wherever Class Group is used, it should be understood that Class of Service (COS) may also apply”; note that each of COS0-COS7 is considered as a flow, attributes associated with a COS queue, such as current the length, max length and so on);
generate flow-based states based at least on the flow-based data counts for use by the network device in handling the packets (“[0017] A Class Group is a grouping of COS queues. The goal of the Class Group concept is to enable coarse-grained link level flow control across more fine-grained queuing structures. This Class Group idea allows for support of the Service Aware Flow Control mechanism (described below) in devices with constrained buffering resources and limited capabilities to track per COS state …”).
Kwan does not specifically state: the flow-based data counts are used by data-plane logic of the network device in handling the packets. However, Kwan teaches performs data-plane functions, such as using CG/COS count for data traffic flow control to avoid data loss or to keep data traffic with higher priority flow (“[0020] To provide lossless performance, flow control is required. As a result of the low supply of available buffers at an ingress port, when congestion is determined at an ingress port, the ingress port will stop, pause, or drop the best effort traffic. If a buffer supply goes even lower, then and only then a PAUSE signal may be triggered for the high priority traffic. Thus, a proper tuning of the flow control threshold and providing a counter per CG at the ingress port, in accordance with an embodiment of the present invention, would effectively ensure that the high priority traffic can keep flowing on the link even under congestion scenarios”). OOSA would have understood that data traffic flow control is a kind of data-plane logic according to MPEP 2143(B). 
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) before the effective filing date of the application that Kwan discloses the flow-based data counts are used by data-plane logic of the network device in handling the packets for the benefit of reducing traffic congestion (Abtract of Kwan). 
Independent claim 14 is rejected because it is a method performed by the apparatus of claim 1 and has the same subject matter.
As to claims 2 and 15, Kwan discloses claims 1 and 14, wherein the SB is comprised in a memory accessible to the SB controller, the memory being external to the apparatus (FIG. 1-6 and associated text, such as FIG. 2: SB such as “Shared Buffer Pool” is external to the SB controller in Switch Device).  
As to claims 3 and 16, Kwan discloses claims 1 and 14, wherein the 20apparatus further comprises a memory, and the SB is comprised in the memory (FIG. 1-6 and associated text, such as FIG. 1: SB shows memory, such as “Shared Buffer Pool”).
As to claims 4 and 17, Kwan discloses claims 1 and 14, further comprising: 
multiple ports including an ingress port, configured 25to connect to the communication network (FIG. 1 or FIG. 3A); and 
wherein the data-plane logic is configured to: receive a packet from the ingress port (FIG. 1 or FIG. 3A); 
and based on one or more flow-based states that were 30generated based on the flow-based data counts, decide whether to admit the packet into the SB or drop the packet (FIG. 1-6 and associated text, such as [0017] “wo frame delivery services are defined, Guaranteed Delivery (GD) and Best Throughput (BT). Guaranteed Delivery is defined as a frame delivery service that ensures lossless frame delivery between two link partners. Best Throughput is defined as a frame delivery service that does not guarantee lossless frame delivery. When subscribing to the BT service, frames may be dropped”) and [0010] “FIG. 1 illustrates an accounting at an ingress port at a Class Group granularity matching a granularity at which an egress port scheduler may flow control traffic …; FIG. 2 illustrates an example of an ingress buffer organization for the ingress port and for the ingress buffer accounting” and [0016]-[0018] “The dynamic threshold mechanism is a buffer management scheme used to optimize throughput performance for shared memory for switch devices that support link level flow control. The dynamic threshold mechanism measures congestion and dynamically adjusts admission control rules of incoming data packets based on congestion information … The dynamic threshold mechanism takes into account a service requirement of a delay sensitive and lossless nature of high priority data by keeping separate accounting at an ingress port per Class Group (CG) or per Class of Service (COS) and by providing that lossless delay sensitive high priority traffic may trigger flow control for example”; note that each COSi is considered as a flow and congestion status is considered a state, its queue length is considered as a flow-based count).
As to claims 6 and 19, Kwan discloses claims 1 and 14, wherein the SB 10controller is configured to produce first and second flow-based data counts for packets belonging to respective first and second different flows, and to generate a flow-based state for the packets of the first and second flows based on both the first and the second flow-based data counts (FIG. 1-6 and associated text, such as FIG. 1, each COSi is considered as a flow and its congestion status is considered a state, its queue length is considered as a flow-based count).
As to claims 7 and 20, Kwan discloses claims 4 and 17, wherein the SB controller is configured to generate multiple flow-based states based n multiple selected flows, and the data-plane logic is configured to decide whether to admit a packet belonging to one of the selected flows into the SB or drop 20the packet, based on the multiple flow-based states (FIG. 1-6 and associated text, such as “[0018] The dynamic threshold mechanism takes into account a service requirement of a delay sensitive and lossless nature of high priority data by keeping separate accounting at an ingress port per Class Group (CG) or per Class of Service (COS) and by providing that lossless delay sensitive high priority traffic may trigger flow control for example. Best effort traffic (i.e., low priority traffic) may be separately flow controlled at the discretion of user settings, thereby maintaining the high priority traffic on the link as long as possible”).  
As to claims 8 and 21, Kwan discloses claims 4 and 17, wherein the data- plane logic is configured to determine for received packets respective egress ports among the multiple ports, ingress priorities and egress priorities, and wherein the SB 25controller is configured to perform occupancy accounting for (i) Rx data counts associated with respective ingress ports and ingress priorities, and (ii) Tx data counts associated with respective egress ports and egress priorities, and to generate the flow-based states based on 30the flow-based data counts and on at least one of the Rx data counts and the Tx data counts (FIG. 1-6 and associated text, such as “[0018] The dynamic threshold mechanism takes into account a service requirement of a delay sensitive and lossless nature of high priority data by keeping separate accounting at an ingress port per Class Group (CG) or per Class of Service (COS) and by providing that lossless delay sensitive high priority traffic may trigger flow control for example. Best effort traffic (i.e., low priority traffic) may be separately flow controlled at the discretion of user settings, thereby maintaining the high priority traffic on the link as long as possible”; note that the higher/low priority traffic include both ingress and egress as show in FIG. 1). 
As to claims 9 and 22, Kwan discloses claims 8 and 21, wherein the SB controller is configured to perform the flow-based accounting and the occupancy accounting in parallel (FIG. 1-6 and associated text, such as FIG. 1-6 and associated text, such as [0023] “The scheduler is responsible for scheduling access to the port bandwidth at the granularity of the COS queues while paying attention to a flow control state which affects the COS queues at the coarse-grained CG level. A specific Class of Service Identifier (COS ID #) is assigned to each data packet. The COS ID is used to aid in managing an accounting of buffer resources and to also identify the correct queue to utilize at a specific egress port. The following attributes may apply to the COS IDs: COS IDs are numbered COS0-COS7, and an implicit priority associated with the COS identifier is that COS7 is the highest priority and COS0 is a lowest priority. Associated with every COS ID is a frame delivery service, either Guaranteed Delivery (GD) or Best Throughput (BT)”; the priority based accounting is interpreted as the occupancy accounting). 
As to claims 12 and 25, Kwan discloses claims 1 and 14, wherein the SB controller is configured to locally monitor selected flow-based data counts, to evaluate performance level of the network device based on the monitored flow-based data 20counts, and based on a reporting criterion, to report information indicative of the performance level (FIG. 1-6 and associated text, such as [0009] “FIG. 1 illustrates an accounting at an ingress port at a Class Group granularity matching a granularity at which an egress port scheduler may flow control traffic”).  
As to claim 27, Kwan claim 1, Kwan further discloses: wherein the flow-based states are used to decide whether to drop or admit packets into the SB (FIG. 1-6 and associated text, such as [0017] “wo frame delivery services are defined, Guaranteed Delivery (GD) and Best Throughput (BT). Guaranteed Delivery is defined as a frame delivery service that ensures lossless frame delivery between two link partners. Best Throughput is defined as a frame delivery service that does not guarantee lossless frame delivery. When subscribing to the BT service, frames may be dropped”).  
As to claim 30, Kwan claim 1, Kwan further discloses: claim 1, wherein the SB controller is configured to identify for a received packet a corresponding flow-based data count by processing the packet using an Access Control List (ACL) (using ACL for packet processing is well known in the art. Examiner takes an official notice on this statement.  For example, Goel (US 20100322076 A1) cited ACL for packet access control in [0050]).    
As to claim 32, Kwan claim 14, Kwan further discloses: managing the SB resources responsive to the flow-based data counts (FIG. 1-6 and the associated text, such as counter” in [0020], or counters for flows COS0-COS7 in FIG. 1).
   Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 20060092837 A1) in view of EWIJK (US 20070147292 A1).
As to claims 5 and 18, Kwan discloses claims 1 and 14, Kwan is silent but EWIJK, in the same field of endeavor of traffic control, discloses an aggregated data bcount for packets belonging to multiple different flows, and to generate a flow-based state for the packets of the multiple different flows based on the aggregated data count ( [0024] “The central resource admission control device 108 performs admission control for unicast flows in the aggregation network 106, and further has the ability to interface with DSLAM 104, the ability to request DSLAM 104 for admission/refusal of unicast flows for the access network 103 and the uplink 105 to the aggregation network 106, and the ability to take the information received from DSLAM 104 into account into the overall admission control for unicast flows”). OOSA would be motivated to apply the know technique of EWIJK to the data traffic of Kwan to yield a predictable result of better overall admission control of data traffic ([0024] of EWIJK) according to MEPE 2143(D).
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) before the time when the application was filed apply the teaching of EWIJK to the data traffic of Kwan for the benefit of better overall admission control of data traffic ([0024] of EWIJK). 
Claims 10, 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 20060092837 A1) in view of Goel (US 20100322076 A1).
As to claims 10 and 23, Kwan discloses claims 1 and 14, and is silent but Goel, in the same field endeavor of data communication, discloses wherein the SB controller is configured to identity for a received packet a corresponding flow-based data count by applying a hash function to one or more fields in a header of the received packet ( [0393] “Identifying the tuple can further include extracting from the data packet header or the response header any of the tuple contents (i.e. the source IP address, and the destination IP address.) Once the tuple is identified, the flow distributor 550 applies the above-described hash to the identified tuple to generate a second, third or first hash”. OOSA would be motivated to apply the known technique of Goel to the packet headers of traffic flow of Kwan to yield predictable result of quickly Identifying the flow associated the packet according to MEPE 2143(D).
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) before the time when the application was filed to apply the teaching of Goel to the data traffic of Kwan for the benefit of quickly identify the flow associated the packet ([0393] of Goel).
As to claim 31, Kwan claim 1, Kwan further discloses: claim 1, and is silent but Goel, in the same field endeavor of data communication, discloses: the SB controller is configured to identify for a received packet a corresponding flow-based data count responsive to a plurality of fields in a header of the received packet (FIG. 1-6 and associated text, such as [0393] “Identifying the tuple can further include extracting from the data packet header or the response header any of the tuple contents (i.e. the source IP address, and the destination IP address.) Once the tuple is identified, the flow distributor 550 applies the above-described hash to the identified tuple to generate a second, third or first hash”. OOSA would be motivated to apply the known technique of Goel to the packet headers of traffic flow of Kwan to yield predictable result of quickly Identifying the flow associated the packet according to MEPE 2143(D).
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) before the time when the application was filed to apply the teaching of Goel to the data traffic of Kwan for the benefit of quickly identify the flow associated the packet ([0393] of Goel).
Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 20060092837 A1) in view of Cominardi (WO 2018106868 A1).
As to claims 11 and 24, Kwan discloses claims 1 and 14, Kwan is silent but Cominardi, in the same field of endeavor of traffic control, discloses identifying for a received packet a corresponding flow-based data count based on flow-based binding used in a protocol selected from a list of protocols comprising: a tenant protocol, a bridging protocol, a iorouting protocol and a tunneling protocol ([0084] “A tenant packet may be decapsulated, for example, when an encapsulation mechanism may be in place at an infrastructure provider level {e.g., Provider Backbone Bridge (PBB), Multiprotocol Label Switching (MPLS), IP tunnel, Generic Routing Encapsulation (GRE), Virtual Extensible VLAN (VXLAN)). This may be implemented {e.g., required), for example, when an infrastructure provider may encapsulate {e.g., all) traffic belonging to tenants from its own traffic”). OOSA would be motivated to apply the known technique of Cominardi to the data traffic of Kwan to yield predictable result of providing desired network services for tenants according to MEPE 2143(D).
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) before the time when the application was filed to apply the teaching of Cominardi to the data traffic of Kwan for the benefit of providing desired network services for tenants ([0084] of Cominardi).
Claims 13, 26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 20060092837 A1) in view of Mir (US 20140192646 A1).
As to claims 13, 26 and 29, Kwan discloses claims 1 and 14, and is silent but Mir, in the same field endeavor of data communication, discloses the SB controller is configured to calculate a drop probability based at least on a flow-based data count associated with 25one or more selected flows, and to generate a flow-based state for the one or more flows based on the flow-based data count/counts(claim 29) and on the drop probability (“[0015] Once the flow or set of flows that is causing congestion has been identified, these flows can be penalized. In some embodiments, this may be done by re-routing the flow that was identified as causing congestion. In some embodiments, this can be done by increasing a probability of dropping packets of the flow that was identified as causing congestion”). OOSA would be motivated to apply the known technique of Mir regarding probability of dropping packet of the flow to each traffic flow of Kwan to yield predictable managing congestion according to MEPE 2143(D).
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) before the time when the application was filed to apply the teaching of Mir above to the traffic flow of Kwan for the benefit of managing congestion ([0015] of Mir).
As to claim 28, Kwan claim 1, Kwan further discloses: claim 1, wherein the SB controller is configured to determine whether one or more flows should be mirrored based on the flow-based data count associated with one or more respective flows (“[0039] It should be noted that the embodiment of the switch 300 shown in FIG. 3 is just one possible configuration that can be used for congestion-based policing in accordance with embodiments of the invention. In the case of the switch 300 shown in FIG. 3, for example, the assumption is made that re-direction or minoring of packets during congestion is used to determine which flows are causing the congestion, due to the presence, e.g., of mirror port 312”; mirroring a port suggests mirroring all the flows associated with the port).  OOSA would be motivated to apply the known technique of Mir regarding flow mirroring to the flow of Kwan to yield predictable managing congestion according to MEPE 2143(D).
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) before the time when the application was filed to apply the teaching of Mir above to the traffic flow of Kwan for the benefit of managing congestion ([0039] of Mir).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYE WU/           Primary Examiner, Art Unit 2462